Execution Copy
 
October 25, 2006


Monica L. Greenberg


Dear Monica:


I am pleased to offer you the position of Senior Vice President of Business
Affairs & General Counsel of LivePerson, Inc. (“LivePerson”) commencing November
13, 2006. This letter confirms the terms and conditions of our employment offer
to you:


·
You will be paid base salary at an annual rate of $215,000 (two hundred fifteen
thousand U.S. dollars) according to our payroll practices. (we currently pay
base salary on a semimonthly basis: the 15th and last day of each month).



·
You will.be eligible to participate in the LivePerson bonus plan, as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Your target annual bonus for 2006 will be
$60,000. Your actual 2006 bonus payout will be determined in the sole discretion
of LivePerson based on the profitability of the company as compared to Plan,
your individual bonus target (prorated for the portion of 2006 that you are
employed at LivePerson as you were hired after January 1, 2006), and your
personal contribution to LivePerson’s efforts as determined by your manager(s)
in their sole discretion. Eligibility for and, payment of -such bonus, if any,
is conditioned on your being actively employed by LivePerson as of the date the
bonus, if any, is paid. Your actual bonus payment is likely to be either greater
or less than your target amount based on these criteria. In any year, LivePerson
may determine not to pay any bonus based on the above criteria. LivePerson
reserves the right to amend or terminate its bonus plan at any time in. its sole
discretion.



·
You will be granted an Unvested option to purchase 50,000 shares of LivePerson
common stock at a strike price determined by the LivePerson Board of Directors.
This option will be granted under the terms and conditions of the LivePerson
Incentive Stock Option Plan (the “Option Plan”) and the Notice of Grant of Stock
Option, which will be issued to you at the time of the grant. Unvested options
vest in equal increments of 25% annually over four (4) years, beginning on the
first anniversary of the grant date.

 
 
 

--------------------------------------------------------------------------------

 

 
·
You will be eligible for vacation in accordance with LivePerson’s vacation
policy as it exists from time to time. You will accrue vacation at the rate of
1.25 days vacation per month, (3 weeks per year), prorated for the portion of
the year during which you are employed.



·
You will be eligible to enroll in the LivePerson health and disability insurance
program on the first day of the month on or following your employment start date
subject to the terms and conditions of the applicable plans and policies.



·
You will be eligible to participate in Live Person’s 401(k) savings plan
following your employment start date subject to the terms and conditions of the
plan.



·
You will receive further orientation regarding benefits you are eligible for and
company policies on or shortly after your start date.



·
This offer is made contingent upon your successful completion of LivePerson’s
pre-employment procedures; including reference checks, background checks and
verification of your prior employment and educational history and other
information provided by you during the interview process, as well as proof of
identity and authorization to work in the United States, as required by law.



·
By signing this letter you confirm that you are not subject to any agreement,
with a prior employer or otherwise, which would prohibit, limit or otherwise be
inconsistent with your employment at LivePerson or prevent you from performing
your obligations to LivePerson. Additionally, please be advised that it is
LivePerson’s corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it, and you are also agreeing that you
will not use or disclose any confidential or proprietary information of
LivePerson to any third party, including any previous or subsequent employer.



·
To the extent permitted by law, LivePerson will defend, indemnify and hold. you
harmless from and against any and .all liabilities, damages, expenses (including
reasonable attorneys’ fees and costs), actions or legal proceedings arising
directly or indirectly from your performance of your duties as an employee
and/or officer of the Company; provided, however, in no event shall LivePerson
be required to indemnify or hold you harmless in connection with any actions
which relate to or arise out of your recklessness or gross negligence or willful
or wanton misconduct. This indemnification is additional to any right of
indemnification to which you may

 
 
2

--------------------------------------------------------------------------------

 
 

be entitled under LivePerson’s Articles of Incorporation and By-laws and any
insurance policies that may be maintained by LivePerson.


·
Your employment with LivePerson is at-will and may be terminated by you or
LivePerson at any time with or without cause and with or without notice.



·
In the event that your employment is involuntarily terminated by LivePerson or
any successor entity Without Cause or Constructively Terminated (as such
capitalized terms are defined below), you will be eligible to receive the
following severance benefits: (i) severance in an amount equal to your then
current base salary for a period of six (6) months payable in the form of a
lump-sum, cash payment due within thirty (30) days of your date of termination;
(ii) pursuant to the terms of the Option Plan, all unvested options to purchase
LivePerson stock held by you will automatically and immediately vest and become
exercisable upon such termination and remain exercisable for a period ending on
the earlier of the one year anniversary of such termination or the expiration of
the option term; and (iii) provided you timely elect and are eligible for COBRA;
continued enrollment in any health benefits in place at the time of such
termination for six (6) months following such termination at the same cost as
for active employees. Your entitlement to COBRA will run concurrently with such
severance, and accordingly, the six (6) months of continued health benefits will
count against the applicable time period for COBRA. The foregoing severance
benefits will be conditioned upon your execution and non-revocation of a general
release of claims in favor of LivePerson and its subsidiaries in a reasonable
form to be provided by LivePerson.



·
Following a Change of Control (as defined below), in the event that your
employment is involuntarily terminated by LivePerson or the surviving entity
Without Cause or Constructively Terminated (as such capitalized terms are
defined below) within one (1) year following the date of such Change of Control,
you will be eligible to receive the following severance benefits: (i) severance
in an amount equal to your then current base salary for a period of nine (9)
months payable in the form of a lump-sum, cash payment due within thirty (30)
days of your date of termination; (ii) pursuant to the terms of the Option Plan,
all unvested options to purchase LivePerson stock held by you will automatically
and immediately vest and become exercisable upon such termination and remain
exercisable for a period ending on the earlier of the one year anniversary of
such termination or the expiration of the option term; and (iii) provided you
timely elect and are eligible for COBRA, continued enrollment in any health
benefits in place at the time of such termination for six (6) months following
such termination at the same cost as for active employees of the surviving
entity. Your entitlement to COBRA will run concurrently with such severance, and
accordingly, the six (6) months of continued health benefits will count against
the applicable time period for COBRA. The

 
 
3

--------------------------------------------------------------------------------

 

foregoing severance benefits .will be conditioned upon your execution and
non-revocation of a general release of claims in favor of LivePerson and its
subsidiaries in a reasonable form to be provided by LivePerson.


·
A termination Without Cause shall be defined as termination of employment other
than for death, disability, termination for Cause or any resignation by you.
Cause shall be defined as: (i) your failure to substantially perform your duties
to LivePerson or any of its subsidiaries, (ii) your conviction of, or plea of
nolo contendere to, a felony (regardless of the nature of the felony) or any
other crime involving dishonesty, fraud, or moral turpitude, (iii) your gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to LivePerson or any of its subsidiaries,
(iv) your failure to substantially comply with the rules and policies
of  LivePerson or any of its subsidiaries governing employee conduct or with the
lawful directives of the Board of Directors of LivePerson, or (v) your breach of
any non-disclosure, non-solicitation, non-competition or other restrictive
covenant obligations to LivePerson or any of its subsidiaries. Constructively
Terminated shall be defined as resignation by you as a result of (a) relocation
of LivePerson’s primary offices outside a radius that is forty (40) miles from
LivePerson’s current offices located at 462 Seventh Avenue, New York, New York
10018; or (b) a material diminution of your job responsibilities (including, but
not limited to a reduction in your duties such that you are no longer the most
senior level legal officer of LivePerson or a successor entity) or level of
authority or base salary without your consent provided you shall give LivePerson
written notice within thirty (30) days of the circumstances constituting
Constructive Termination and you shall be deemed Constructively Terminated only
if LivePerson has not cured such circumstances within twenty (20) business days
following its receipt of such notice. Change of Control shall be defined as any
transaction or group of related transactions following which the holders. (or
persons or entities that directly or indirectly control, are controlled by, or
are under common control with, the holders) of LivePerson’s voting power
immediately prior to such transaction(s) no longer hold securities having the
voting power necessary to elect a majority of the board of directors of the
surviving entity or entities.



Please indicate your acceptance of this offer by signing below and returning one
copy to our office. Enclosed is some additional information about LivePerson as
well as some forms and documents that you must complete prior to your start
date. Your employment is contingent upon the return of the requested material.
If you have any questions, please do not hesitate to contact me.
 
 
4

--------------------------------------------------------------------------------

 

 
LivePerson is a dynamic organization with tremendous growth opportunities. We
look forward to you joining us and hope that you share our excitement for the
opportunity it presents to everyone on the team.


Sincerely,
 
/s/ Tim Bixby
Tim Bixby
President/CFO

  
Accepted by:   
/s/ Monica L. Greenberg
10.25.06        
 
Monica L. Greenberg
Date        

 
 
5

--------------------------------------------------------------------------------

 